      Case 1:19-cv-02361-MN Document 1 Filed 12/27/19 Page 1 of 15 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. ______________
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 KEMET CORPORATION, FRANK G.                                :   SECURITIES EXCHANGE ACT OF
 BRANDENBERG, WILFRIED BACKES,                              :   1934
 GURMINDER S. BEDI, JACOB KOTZUBEI,                         :
 WILLIAM LOWE, E. ERWIN MADDREY,                            :   JURY TRIAL DEMANDED
 II, YASUKO MATSUMOTO, ROBERT G.                            :
 PAUL, AND KAREN M. ROGGE,                                  :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------

         Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

         1.      This is an action brought by Plaintiff against Kemet Corporation (“Kemet or the

“Company”) and the members Kemet’s board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in connection with

the proposed acquisition of Kemet by Yageo Corporation, a corporation organized under the laws

of the Republic of China (“Yageo”), and its affiliates.

         2.      Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A

(the “Proxy Statement”) to be filed on December 26, 2019 with the United States Securities and
   Case 1:19-cv-02361-MN Document 1 Filed 12/27/19 Page 2 of 15 PageID #: 2



Exchange Commission (“SEC”) and disseminated to Company stockholders.                 The Proxy

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Sky Merger Sub Inc. (“Merger Sub”), a wholly owned subsidiary of Yageo, will merge

with and into Kemet with Kemet surviving the merger and becoming an wholly owned subsidiary

of Yageo (the “Proposed Transaction”). Pursuant to the terms of the definitive agreement and plan

of merger the companies entered into (the “Merger Agreement”), each Kemet common share

issued and outstanding will be converted into the right to receive $27.20 (the “Merger

Consideration”).

       3.      As discussed below, Defendants have asked Kemet stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by the

financial advisor of the Company, Goldman Sachs & Co. LLC (“Goldman Sachs”), in support of

its fairness opinion, and relied upon by the Board in recommending the Company’s stockholders

vote in favor of the Proposed Transaction.

       4.      It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Kemet stockholders or, in the event the




                                                 2
   Case 1:19-cv-02361-MN Document 1 Filed 12/27/19 Page 3 of 15 PageID #: 3



Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Kemet in incorporated in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Kemet common stock

and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Frank G. Brandenberg has served as a member of the Board

since 2003 and is currently the Chairman of the Board.

        11.     Individual Defendant Wilfried Backes has served as a member of the Board since

2008.

        12.     Individual Defendant Gurminder S. Bedi has served as a member of the Board since

2006.

        13.     Individual Defendant Jacob Kotzubei has served as a member of the Board since

2011.


                                                   3
     Case 1:19-cv-02361-MN Document 1 Filed 12/27/19 Page 4 of 15 PageID #: 4



        14.     Individual Defendant William M. Lowe, Jr. has served as a member of the Board

since 2018 and is the Company’s Chief Executive Officer.

        15.     Individual Defendant E. Erwin Maddrey, II has served as a member of the Board

since 1992.

        16.     Individual Defendant Yasuko Matsumoto has served as a member of the Board

since 2017.

        17.     Individual Defendant Robert G. Paul has served as a member of the Board since

2006.

        18.     Individual Defendant Karen M. Rogge has served as a member of the Board since

2018.

        19.     Defendant Kemet is incorporated in Delaware and maintains its principal offices at

One East Broward Boulevard, Fort Lauderdale, Florida 33301. The Company’s common stock

trades on the New York Stock Exchange under the symbol “KEM.”

        20.     The defendants identified in paragraphs 10-18 are collectively referred to as the

“Individual Defendants” or the “Board.”

        21.     The defendants identified in paragraphs 10-19 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        22.     KEMET manufactures and sells passive electronic components under the KEMET

brand worldwide. The Company operates in three segments: Solid Capacitors; Film and

Electrolytic; and Electro-Magnetic, Sensors, and Actuators. It offers tantalum, aluminum polymer,

and ceramic capacitors; film, paper, and wet aluminum electrolytic capacitors; electromagnetic

interference filters; and electro-magnetic compatible materials and devices, piezo materials and


                                                4
   Case 1:19-cv-02361-MN Document 1 Filed 12/27/19 Page 5 of 15 PageID #: 5



actuators, and various types of sensors. The Company serves electronics original equipment

manufacturers, electronics manufacturing services providers, and distributors in various industries,

including      automotive,    communications,        computer-related,     industrial,   consumer,

military/aerospace, and alternative energy. It sells its products through direct sales force and

independent sales representatives. The Company was founded in 1919 and is headquartered in Fort

Lauderdale, Florida.

       23.      On November 11, 2019, Yageo and Kemet jointly announced the Proposed

Transaction:

                NEW TAIPEI CITY, Taiwan and FORT LAUDERDALE, Fla.,
                Nov. 11, 2019 (GLOBE NEWSWIRE) -- Yageo Corporation
                (TAIEX: 2327) (“Yageo”) and KEMET Corporation (“KEMET”)
                (NYSE: KEM) today announced that they have entered into a
                definitive agreement under which Yageo will acquire all of the
                outstanding shares of KEMET’s common stock for US$27.20 per
                share in an all-cash transaction valued at US $1.8 billion, including
                the assumption of net debt. The transaction has been approved by
                the Boards of Directors of both companies.

                The purchase price represents a premium of 26% to KEMET’s
                volume weighted average price (“VWAP”) for the last 30 trading
                days and 37% to its VWAP for the last 90 trading days.

                Established in 1919 and headquartered in Fort Lauderdale, Florida,
                KEMET is a leading global supplier of high-end electronic
                components with a global footprint that includes 23 manufacturing
                facilities and approximately 14,000 employees located in 22
                countries in the Americas, Asia and Europe. KEMET’s main
                products include tantalum capacitors, ceramic capacitors, magnetic,
                sensors and actuators, and film and electrolytic capacitors.
                KEMET’s products serve a number of applications, such as
                advanced automotive electronics, industrial applications, aerospace,
                medical, as well as smartphones, cloud/networking equipment,
                wireless communications, alternative energy and 5G technology.
                Holding more than 1,600 patents and trademarks worldwide,
                KEMET has established a leading position for its products via its
                advanced R&D and technical staff and design-in capabilities.




                                                 5
Case 1:19-cv-02361-MN Document 1 Filed 12/27/19 Page 6 of 15 PageID #: 6



         Together with KEMET, Yageo will be well positioned as a one-stop
         provider of passive electronic components, including a leading
         portfolio of polymer, tantalum, ceramic, film and electrolytic
         capacitors, chip resistors, circuit protection as well as magnetics,
         sensors and actuators, all addressing a full range of end market
         segments. The combined company will have an enhanced global
         footprint and be better able to partner with long-standing, blue chip
         customers worldwide through a combined 42 manufacturing plants
         and 14 dedicated R&D centers.

         Pierre Chen, Chairman and Chief Executive Officer of Yageo, said,
         “KEMET has remarkable technology innovation capabilities and a
         proven track record of integrating cross-border acquisitions. We
         have been following their success with great admiration and look
         forward to creating a new legacy for the combined company.
         KEMET gives us the extraordinary opportunity to combine our
         strengths to achieve synergies in product and technology offerings
         as well as geographic coverage. The integration will enhance our
         ability to serve customers in consumer electronics as well as in the
         high-end automotive, industrial, aerospace, telecom and medical
         sectors. I look forward to partnering with KEMET’s employees to
         drive future growth and deliver enhanced value for our shareholders
         and customers.”

         William M. Lowe, Jr., Chief Executive Officer of KEMET, said,
         “We are pleased to reach this agreement with Yageo, which will
         deliver the certainty of immediate cash to our shareholders at a
         premium. After a thorough process, the KEMET Board of Directors
         determined that this transaction is in the best interests of KEMET
         shareholders, customers and employees, and is a testament to our
         team’s dedication to providing our customers with the broadest
         selection of passive component technologies and superior service in
         the industry. I am confident that the combination of these two
         companies will provide customers with an enhanced experience and
         our employees with greater opportunities worldwide and we look
         forward to completing this transaction and ensuring a seamless
         transition.”

         Transaction Benefits

         The combination of Yageo and KEMET will create an industry
         leader in the $28 to $32 billion passive components industry, with
         combined annual revenues of approximately US$3 billion1. Yageo
         and KEMET each have a proven track record of completing major
         cross-border acquisitions and believe this transaction will generate
         greater value for customers and shareholders of both companies.



                                          6
Case 1:19-cv-02361-MN Document 1 Filed 12/27/19 Page 7 of 15 PageID #: 7




         The acquisition of KEMET will:

            •   Expand Yageo’s product portfolio and enhance Yageo’s
                ability to serve as a one-stop product solution to customers
                serving a range of segments and mission-critical
                applications;
            •   Enhance Yageo’s global footprint with additional
                operational scale across North America, Europe and Asia
                with an increased ability to penetrate attractive, high-growth
                segments and applications;
            •   Drive profitability with meaningful cost synergies and
                greater efficiencies by leveraging KEMET’s structural
                transformation that resulted in increased and sustainable
                margins, as well as an enhanced durability of KEMET’s
                revenue base;
            •   Enable Yageo to leverage KEMET’s presence and success
                in Japan through the consolidation synergy of KEMET and
                TOKIN;
            •   Increase Yageo’s presence providing advanced products to
                the automotive electronics, 5G networking and
                communications, robotics and automation and industrial
                segments, including power supply; and
            •   Scale KEMET’s business in Greater China and ASEAN
                region through Yageo’s regional presence and sales channels

         Financing, Timing and Approvals

         The transaction is not subject to a financing contingency. Yageo
         intends to fund the transaction with a combination of cash on hand
         and committed financing.

         The transaction, which is expected to close in the second half of
         2020, is subject to customary closing conditions and the receipt of
         required regulatory approvals.

         Following close of the transaction, KEMET will become a wholly
         owned subsidiary of Yageo and KEMET’s common stock will no
         longer be listed on any public market.

         Advisors

         Citi is serving as financial advisor to Yageo, and Simpson Thacher
         & Bartlett LLP and Tsar & Tsai Law Firm in Taiwan served as legal
         advisors. Goldman Sachs & Co. LLC is serving as financial advisor



                                          7
     Case 1:19-cv-02361-MN Document 1 Filed 12/27/19 Page 8 of 15 PageID #: 8



               to KEMET and Skadden, Arps, Slate, Meagher & Flom LLP is
               serving as legal advisor.

        24.    The Board is recommending to the Company’s shareholders to vote in favor of the

Proposed Transaction. It is therefore imperative that Kemet’s stockholders are provided with the

material information that has been omitted from the Proxy Statement, so that they can

meaningfully assess whether or not the Proposed Transaction is in their best interests prior to the

forthcoming stockholder vote.

B.      The Materially Incomplete and Misleading Proxy Statement

        25.    On December 26, 2019, Kemet filed the Proxy Statement with the SEC in

connection with the Proposed Transaction. The Proxy Statement was furnished to the Company’s

stockholders and solicits the stockholders to vote in favor of the Proposed Transaction. The

Individual Defendants were obligated to carefully review the Proxy Statement before it was filed

with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain any

material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Kemet Financial Projections

        26.    The Proxy Statement fails to provide material information concerning financial

projections prepared by Kemet management and relied upon by Goldman Sachs in its analyses.

The Proxy Statement indicates that in connection with the rendering of its fairness opinion, the

Company prepared certain non-public financial forecasts (the “Company Projections”) and

provided them to the Board and the financial advisor with forming a view about the stand-alone

valuation of the Company. Proxy Statement at 61-63. Accordingly, the Proxy Statement should



                                                8
   Case 1:19-cv-02361-MN Document 1 Filed 12/27/19 Page 9 of 15 PageID #: 9



have, but fails to provide, certain information in the projections that Kemet management provided

to the Board and the financial advisors. Courts have uniformly stated that “projections … are

probably among the most highly-prized disclosures by investors. Investors can come up with their

own estimates of discount rates or [] market multiples. What they cannot hope to do is replicate

management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders

Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       27.     For the Initial Forecasts and November 2 Updated Forecasts provided to Yageo, the

Proxy Statement provides values for non-GAAP (Generally Accepted Accounting Principles)

financial metrics for fiscal years 2020 through 2024: Adjusted EBIT, Adjusted EBITDA, Adjusted

EBITDA Margin, and Adjusted EPS, but fails to provide line items used to calculate these metrics

or a reconciliation of these non-GAAP metrics to their most comparable GAAP measures, in direct

violation of Regulation G and consequently Section 14(a). Proxy Statement at 61.

       28.     For the November 9 Forecasts not provided to Yageo (but provided to Goldman

Sachs), the Proxy Statement provides values for non-GAAP financial metrics for fiscal years 2020

through 2024: Adjusted EBIT, Adjusted EBITDA, Adjusted EBITDA Margin, Adjusted EPS, Free

Cash Flow, and Unlevered free cash flow (through fiscal year 2027), but fails to provide line items

used to calculate these metrics or a reconciliation of these non-GAAP metrics to their most

comparable GAAP measures, in direct violation of Regulation G and consequently Section 14(a).

Proxy Statement at 62.

       29.     When a company discloses non-GAAP financial measures in a proxy statement that

were relied on by a board of directors to recommend that stockholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not




                                                 9
    Case 1:19-cv-02361-MN Document 1 Filed 12/27/19 Page 10 of 15 PageID #: 10



misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

         30.   The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure. 1

         31.   Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most comparable

GAAP measure to make the non-GAAP metrics included in the Proxy Statement not misleading.

         32.   With respect to Goldman Sachs’s Implied Premia and Multiples Analysis, the Proxy

Statement fails to disclose the net debt of the Company as of September 30, 2019. Proxy Statement

at 55.

         33.   With respect to Goldman Sachs’s Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) the unlevered cash flow for fiscal years 2020 through 2027 and line

items used to calculate the figures; (ii) the inputs and assumptions underlying the range of discount



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                 10
  Case 1:19-cv-02361-MN Document 1 Filed 12/27/19 Page 11 of 15 PageID #: 11



rates ranging from 11.0% to 13.0%, (iii) the range of illustrative terminal values for the Company;

and (iv) the number of fully diluted shares of Company common stock outstanding. Proxy

Statement at 56.

          34.   With respect to the Illustrative Present Value of Future Stock Price Analysis, the

Proxy Statement fails to disclose: (i) the total number of fully diluted shares of Company common

stock outstanding; and (ii) the specific inputs and assumptions underlying the discount rate of

12.1%.

          35.   In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          36.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          37.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.



                                                 11
  Case 1:19-cv-02361-MN Document 1 Filed 12/27/19 Page 12 of 15 PageID #: 12



       38.     Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial

analyses that were prepared by Goldman Sachs and relied upon by the Board in recommending

the Company’s stockholders vote in favor of the Proposed Transaction.

       39.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

       40.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

       41.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and




                                                  12
  Case 1:19-cv-02361-MN Document 1 Filed 12/27/19 Page 13 of 15 PageID #: 13



omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          42.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          43.   The Individual Defendants acted as controlling persons of Kemet within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Kemet, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of Kemet, including the content and dissemination of

the various statements that Plaintiff contends are materially incomplete and misleading.

          44.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          45.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Kemet, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue contains



                                                 13
  Case 1:19-cv-02361-MN Document 1 Filed 12/27/19 Page 14 of 15 PageID #: 14



the unanimous recommendation of the Board to approve the Proposed Transaction. The Individual

Defendants were thus directly involved in the making of the Proxy Statement.

       46.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       47.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       48.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       49.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;


                                                 14
 Case 1:19-cv-02361-MN Document 1 Filed 12/27/19 Page 15 of 15 PageID #: 15



          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: December 27, 2019                           RIGRODSKY & LONG, P.A.

                                               By: /s/ Gina M. Serra
 OF COUNSEL:                                       Brian D. Long (#4347)
                                                   Gina M. Serra (#5387)
 WOLF HALDENSTEIN ADLER                            300 Delaware Avenue, Suite 1220
 FREEMAN & HERZ LLP                                Wilmington, DE 19801
 Gloria Kui Melwani                                Telephone: (302) 295-5310
 270 Madison Avenue                                Facsimile: (302) 654-7530
 New York, NY 10016                                Email: bdl@rl-legal.com
 Telephone: (212) 545-4600                         Email: gms@rl-legal.com
 Facsimile: (212) 686-0114
 Email: melwani@whafh.com                           Attorneys for Plaintiff




                                                  15
